Ragan, C.
This is in appeal from a decree of the district court of Douglas county. The action was one in equity brought by Mrs. Galligher against Connell and others to have quieted and confirmed in her the title to certain real estate. The real estate involved is a part of the tracts, the title to which was litigated in Connell v. Galligher, 36 Neb., 749, 39 Neb., 793. The decision of the court in this last case controls and supports the decree appealed from. In the case at bar the district court found specially that Connell was the owner of the legal title to the premises in controversy. This finding was correct under the facts in evidence and the law. (See Connell v. Galligher, 36 and 39 Neb., supra, in which the evidence was substantially the same as in the case under consideration.) But this conclusion of the district court was correct, if we omit all. consideration of Connell v. Galligher, 36 and 39 Neb., supra, and the evidence on which those decisions were based, for the reason in the case at bar Connell, among other defenses, pleaded that he and *373his grantors had been in the open, notorious, exclusive, and adverse possession of the premises in controversy, claiming title thereto, for more than ten years before Mrs. Galligher brought this suit. The evidence in the record sustains such defense. The decree of the district court is
Affirmed.
Irvine, C., not sitting.